

Exhibit 10.6


LOAN MODIFICATION AGREEMENT AND
AMENDMENT TO LOAN DOCUMENTS
THIS LOAN MODIFICATION AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) is being entered into as of the 30th day of August, 2019, by and
among CONSTRUCTION PARTNERS HOLDINGS, INC., a Delaware corporation, formerly
known as Construction Partners, Inc. (“Holdings”); WIREGRASS CONSTRUCTION
COMPANY, INC., an Alabama corporation (“Wiregrass Construction”); FRED SMITH
CONSTRUCTION, INC., a North Carolina corporation (“Fred Smith Construction”);
FSC II, LLC, a North Carolina limited liability company (“FSC”); C. W. ROBERTS
CONTRACTING, INCORPORATED, a Florida corporation (“Roberts Contracting”);
EVERETT DYKES GRASSING CO., INC., a Georgia corporation (“Everett Dykes” and
together with Holdings, Wiregrass Construction, Fred Smith Construction, FSC,
and Roberts Contracting, the “Original Borrowers”); THE SCRUGGS COMPANY, a
Georgia corporation (“Scruggs Company” and together with the Original Borrowers,
the “Borrowers”); CONSTRUCTION PARTNERS, INC., a Delaware corporation, formerly
known as SunTx CPI Growth Company, Inc. (“Guarantor”); BBVA USA, a bank
organized under the laws of the State of Alabama, formerly known as Compass
Bank, as agent for the Lenders and as a Lender and Issuing Bank (referred to
herein as “Agent” and a “Lender”).
P R E A M B L E
WHEREAS, Original Borrowers, together with certain other entities that hereafter
may become borrowers or guarantors under the Credit Agreement, including Scruggs
Company, have entered into a Credit Agreement dated June 30, 2017 (as at any
time amended, modified, supplemented or restated, including by that certain Loan
Modification Agreement and Amendment to Loan Documents dated as of November 14,
2017 and by that certain Loan Modification Agreement and Amendment to Loan
Documents dated as of December 31, 2017, and by that certain Loan Modification
Agreement and Amendment to Loan Documents dated as of May 15, 2018, the “Credit
Agreement”), with Agent, in its capacity as “Agent” and “Lender” thereunder,
ServisFirst Bank, as a “Lender” and certain other Lenders a party thereto,
pursuant to which Agent and Lenders have agreed to extend to Borrowers a
revolving line of credit in the maximum principal amount of $30,000,000, subject
to the terms and conditions contained therein and as such revolving line may be
increased from time to time (the “Line of Credit”) and a term loan in the
original principal amount of $50,000,000, which was subsequently increased by an
additional $22,000,000, subject to the terms and conditions contained therein,
and such term loan may be increased from time to time (the “Term Loan” and
together with the Line of Credit, the “Loans”);
WHEREAS, the Loans are evidenced by the Notes and the other Loan Documents, as
defined in the Credit Agreement;
WHEREAS, Guarantor joined the Credit Agreement, as a “Guarantor” pursuant to
that certain Loan Modification Agreement and Amendment to Loan Documents dated
as of November 14, 2017, and any and all references herein to the “Guaranty”
shall be deemed to the guaranty set forth in the Credit Agreement;
WHEREAS, Scruggs Company joined the Credit Agreement, Notes and the other Loan
Documents as a “Borrower” pursuant to that certain Loan Modification Agreement
and Amendment to Loan Documents dated May 15, 2018 (the “May 2018
Modification”);
WHEREAS, the amount of the Term Loan was increased by an additional $22,000,000,
pursuant to the May 2018 Modification;
WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement; and
WHEREAS, the Borrowers, Guarantor, the Agent and Lender have agreed that the
Loans shall be modified, and that the Loan Documents shall be amended as set
forth below.
A G R E E M E N T
NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows, notwithstanding anything in the Loan Documents to the contrary:
A. Assignment and Assumption of ServisFirst Commitment. Concurrent herewith,
Lender and ServisFirst Bank have entered into an Assignment and Assumption
Agreement pursuant to which ServisFirst Bank assigned, and Lender assumed, all
of ServisFirst Bank’s Revolver Commitment and Term Loan Commitment. As a
condition precedent to the



--------------------------------------------------------------------------------



effectiveness of this Agreement, Borrowers shall execute and deliver to Lender a
replacement Term Loan Note in the amount of $46,500,000 and a replacement
Revolver Note in the amount of $30,000,000, evidencing Lender’s assumption of
ServisFirst Bank’s Term Loan Commitment and Revolver Commitment.
B. Amendment of Credit Agreement.
(i) Any and all references in the Credit Agreement to (a) Lender’s Term Loan
Commitment shall be increased from $32,500,000 to $46,500,000; (b) Lender’s
Revolver Commitment shall be increased to $30,000,000; and (c) ServisFirst Bank
as a Lender, ServisFirst Bank’s Term Loan Commitment, or ServisFirst Bank’s
Revolver Commitment are hereby deleted. Borrowers hereby agree and acknowledge
that (a) the entire Term Loan Commitment has been advanced to Borrowers; (b)
Borrowers are not entitled to any additional Term Loan Advances unless the Term
Loan Commitment amount is increased pursuant to Section 2.10 of the Credit
Agreement; and (c) as of the date hereof, Borrowers are not entitled to any
re-advances of the Term Loan Commitment under Section 2.01(b).
(ii) The definition of “Applicable Commitment Fee Rate” as set forth in Section
1.01 shall be deleted in its entirety, and the following new definition shall be
inserted in place thereof:
“Applicable Commitment Fee Rate” means the commitment fee rate equal to 0.20%
per annum.
(iii) The definition of “Applicable Letter of Credit Fee Rate” as set forth in
Section 1.01 shall be deleted in its entirety, and the following new definition
shall be inserted in place thereof:
“Applicable Letter of Credit Fee Rate” means the letter of credit fee rate set
forth below:

Level


Consolidated
Leverage
Ratio


Applicable
Letter of Credit Fee Rate
I< 1.25 to 1.00.70% per annumII
> 1.25 to 1.00
.75% per annum

Until September 30, 2019, the letter of credit fee rate shall be determined as
if Level I were applicable. The letter of credit fee rate shall be subject to
increase or decrease upon receipt by Agent pursuant to Section 5.01(b) of the
financial statements and corresponding Compliance Certificate for the Fiscal
Quarter ending immediately prior to the period covered by such financial
statements, which change shall be effective on the first day of the calendar
month following receipt of such financial statements and corresponding
Compliance Certificate. If, by the first day of a month, any financial statement
or Compliance Certificate due in the preceding month has not been received,
then, at the option of Agent or Required Lenders, the margins shall be
determined as if Level II were applicable, from such day until the first day of
the calendar month following actual receipt. Agent shall have the right to
re-calculate the Applicable Letter of Credit Fee Rate at any time or from time
of time if it determines that data received by it from Borrowers concerning any
component of the Consolidated Leverage Ratio was incorrect when made, and Agent
shall be entitled in connection therewith to charge and collection upon making
such determination any additional LC Fee that would have been earned by Lenders.
(iv) The definition of Applicable Margin as set forth in Section 1.01 shall be
deleted in its entirety, and the following new definition shall be inserted in
place thereof:
“Applicable Margin” means, with respect to any type of Advance, the margin set
forth below:

Level
Consolidated
Leverage
Ratio


Applicable
Margin
I< 1.25 to 1.001.20%II
> 1.25 to 1.00 but < 1.60 to 1.00
1.40%III
> 1.60 to 1.00 but < 2.00 to 1.00
1.50%IV
> 2.00 to 1.00
1.70%




2

--------------------------------------------------------------------------------



Until September 30, 2019, the margin shall be determined as if Level I were
applicable. The margins shall be subject to increase or decrease upon receipt by
Agent pursuant to Section 5.01(b) of the financial statements and corresponding
Compliance Certificate for the Fiscal Quarter ending immediately prior to the
period covered by such financial statements, which change shall be effective on
the first day of the calendar month following receipt of such financial
statements and corresponding Compliance Certificate. If, by the first day of a
month, any financial statement or Compliance Certificate due in the preceding
month has not been received, then, at the option of Agent or Required Lenders,
the margins shall be determined as if Level IV were applicable, from such day
until the first day of the calendar month following actual receipt. Agent shall
have the right to re-calculate the Applicable Margin at any time or from time of
time if it determines that data received by it from Borrowers concerning any
component of the Consolidated Leverage Ratio was incorrect when made, and Agent
shall be entitled in connection therewith to charge and collect upon making such
determination any additional interest that would have been earned by Lenders.
(v) The definition of “Consolidated EBITDA” as set forth in Section 1.01 shall
be deleted in its entirety, and the following new definition shall be inserted
in place thereof:
“Consolidated EBITDA” means and includes, for CP Guarantor and its Consolidated
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b): (i) Consolidated Interest Expense for such
period; (ii) income Taxes for such period; (iii) Depreciation and Amortization
for such period, (iv) non-cash equity based compensation expense for such
period; and (v) management fees and expenses paid to SunTx Capital Management
pursuant to a certain management services agreement for such period. All of the
foregoing shall be determined on a consolidated basis in accordance with GAAP in
each case for such period.
(vi) The definition of “Consolidated Fixed Charges” as set forth in Section 1.01
shall be deleted in its entirety, and the following new definition shall be
inserted in place thereof:
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period (including all interest, whether accrued or
paid, for such period on the Term Loan Advances and Revolver Advances owing or
paid by Borrowers), (b) all scheduled payments of principal in respect to any
Debt, including, without limitation, all scheduled payments of principal of the
Term Loan Advances of Borrowers pursuant to Section 2.06 for such period
(provided that, for purposes of calculating the Fixed Charge Coverage Ratio on a
pro forma basis if required by Section 6.04, the scheduled principal payment due
on the Termination Date shall be deemed to be in an amount equal to $1,800,000
with respect to the Term Loan), plus (c) the current portion of capital lease
obligations for such period. All of the foregoing shall be determined on a
consolidated basis in accordance with GAAP in each case for such period.
(vii) The definition of “Consolidated Net Income” as set forth in Section 1.01
shall be deleted in its entirety, and the following new definition shall be
inserted in place thereof:
“Consolidated Net Income” means, for any period, the net income of CP Guarantor
and its Consolidated Subsidiaries as set forth or reflected on the most recent
consolidated income statement of CP Guarantor and its Consolidated Subsidiaries
prepared in accordance with GAAP; provided, however, Consolidated Net Income
shall not include income recognized in connection with the settlement of any
claims or potential claims of CP Guarantor or any of its Consolidated
Subsidiaries, that did not directly relate to CP Guarantor’s or its Consolidated
Subsidiaries’ business and such income has not, and is not expected to, reoccur.
(viii) The definition of “Fixed Charge Coverage Ratio” as set forth in Section
1.01 shall be deleted in its entirety, and the following new definition shall be
inserted in place thereof:
“Fixed Charge Coverage Ratio” means, for any period, the ratio of CP Guarantor’s
and its Consolidated Subsidiaries’ (a) Consolidated EBITDA, minus the unfinanced
portion of Capital Expenditures for purchases of property, plants and equipment
for such period, plus the lesser of (Y) $4,000,000, or (Z) net gains or proceeds
from the sale of assets for such period, minus dividends and distributions paid
out in such period, minus Taxes paid in cash for such period, to (b)
Consolidated Fixed Charges. All of the foregoing shall be determined on a
consolidated basis in accordance with GAAP in each case for such period.
(ix) The definition of “Revolver Note” as set forth in Section 1.01 shall
include that certain Revolver Note executed by Borrowers in favor of Lender
dated as of even date herewith in the amount of $30,000,000.

3

--------------------------------------------------------------------------------



(x) The definition of “Term Note” as set forth in Section 1.01 shall include
that certain Term Note executed by Borrowers in favor of Lender dated as of even
date herewith in the amount of $46,500,000.
(xi) Section 2.02(b)(iv) shall be deleted in its entirety, and the following new
Section 2.02(b)(iv) shall be inserted in place thereof:
(iv) after the issuance of the requested Letter of Credit, the aggregate maximum
amount then available for drawing under Letters of Credit shall not exceed any
limit imposed by Applicable Law upon Issuing Bank, the aggregate LC Obligations
shall not exceed $15,000,000 and the conditions set forth in Section 2.01(a)
shall be satisfied; and
(xii) Section 2.06(c) shall be deleted in its entirety, and the following new
Section 2.06(c) shall be inserted in place thereof:
(c) The principal amount of the Term Loan Advances shall be repaid in
installments on each Quarterly Payment Date commencing on September 30, 2019,
each in the amount of $1,800,000; provided, however, that the entire amount of
the outstanding Term Loan Advances shall be due and payable in full on the Term
Loan Maturity Date.
(xiii) Section 2.08(b) shall be deleted in its entirety, and the following new
Section 2.08(b) shall be inserted in place thereof:
(b) Borrowers shall pay to Agent for the Pro Rata account of each Lender, with
respect to each Letter of Credit, a per annum letter of credit fee (the “LC
Fee”) equal to 0.20% per annum of the aggregate average daily Undrawn Amounts;
provided, however, after the occurrence and during the continuance of an Event
of Default (other than an Event of Default under Sections 7.01(g) or (h)), the
LC Fee due hereunder shall equal the Applicable Letter of Credit Fee Rate plus
2% per annum of the aggregate daily Undrawn Amounts. Such LC Fee shall be
payable in arrears for each Letter of Credit on each Quarterly Payment Date
during the term of each respective Letter of Credit and on the termination
thereof (whether at its stated expiry date or earlier).
(xiv) Section 2.08(c) shall be deleted in its entirety, and the following new
Section 2.08(c) shall be inserted in place thereof:
(c) Borrowers shall pay to Agent for the account of Issuing Bank a letter of
credit fee (the “LC Facility Fee”) with respect to each Letter of Credit equal
to the greater of (i) $600 or (ii) the product of: (A) the face amount of such
Letter of Credit, multiplied by (B) the Applicable Letter of Credit Fee Rate.
Such LC Facility Fee shall be due and payable on such date as may be agreed upon
by Issuing Bank and Borrowers. Borrowers shall pay to Issuing Bank, for its own
account, transfer fees, drawing fees, modification fees, extension fees and such
other fees and charges as may be provided for in any LC Application Agreement or
otherwise charged by Issuing Bank. No Lender shall be entitled to any portion of
the LC Facility Fees or any other fees payable by Borrowers to Issuing Bank
pursuant to this Section 2.08(c).
(xv) Sections 2.10(b)(vi) shall be deleted in its entirety, and the following
new Section 2.10(b)(vi) shall be substituted in place thereof:
(vi) the interest rate, maturity date and fees with respect to any increases in
the aggregate amount of Lenders’ Term Loan Commitment shall be determined
between Borrowers and the participating Lenders; all other terms shall be
identical to the Term Loan Advances, including the quarterly payment
amortization calculation.
(xvi) The following new Section 5.01(o) shall be added to the Credit Agreement:
(o) as soon as available and in any event not later than 120 days after the end
of each Fiscal Year, an annual Borrower-prepared report of jobs in progress, in
form satisfactory to Agent.
(xvii) Section 6.21(b) shall be deleted in its entirety, and the following new
Section 6.21(b) shall be inserted in place thereof:
(b) Consolidated Leverage Ratio. The Consolidated Leverage Ratio at any time
shall not be greater than 2:75 to 1.00; provided, however, in the event an
Acquisition in an amount equal to or greater than $10,000,000 is permitted under
Section 6.02 and then the Consolidated Leverage Ratio required under this
4

--------------------------------------------------------------------------------



Section 6.21(b) shall be revised to 3.00 to 1.00 for the next two Fiscal
Quarters, thereafter the Consolidated Leverage Ratio required under this Section
6.21(b) shall return to 2.75 to 1.00. The Consolidated Leverage Ratio shall be
measured quarterly.
C. Effect on Loan Documents. Each of the Loan Documents shall be deemed amended
as set forth hereinabove and to the extent necessary to carry out the intent of
this Agreement. Without limiting the generality of the foregoing, each reference
in the Loan Documents to the “Note”, the “Credit Agreement”, or any other “Loan
Documents” shall be deemed to be references to said documents, as amended hereby
and any and all references to Lender’s Term Loan Commitment shall be amended to
$46,500,000. Except as expressly set forth herein, all of the Loan Documents and
the Guaranty shall remain in full force and effect in accordance with their
respective terms, and all of the remaining terms and provisions of the Loan
Documents and the Guaranty are hereby ratified and confirmed. Borrower agrees
that the Loan Documents shall continue to evidence, secure, guarantee or relate
to, as the case may be, the Loans. Guarantor agrees that the Guaranty shall
continue to secure the Loan.
D. Representations and Warranties. Each representation and warranty contained in
the Loan Documents is hereby reaffirmed as of the date hereof. The Borrowers
hereby represent, warrant and certify to Lenders that no Event of Default or any
condition or event that, with notice or lapse of time or both, would constitute
an Event of Default, has occurred and is continuing under any of the Loan
Documents or the Loan, and that Borrowers have no offsets or claims against any
Lender arising under, related to, or connected with the Loan, the Credit
Agreement or any of the other Loan Documents.
Guarantor hereby consents to the modifications, amendments and terms as
described herein, and acknowledges, reaffirms and restates the continuing effect
of its Guaranty and its obligations to Bank for the obligations of Borrower as
set forth in its Guaranty. Guarantor hereby represents that Guarantor has no
offsets or claims against Agent or Lenders arising under, related to or
connected with the Credit Agreement or any of the other Loan Documents or
otherwise. For the avoidance of doubt, the Guarantor hereby agrees and
acknowledges that Section 10.13 of the Credit Agreement is not applicable to the
Guarantor.
E. Additional Documentation; Expenses. If requested by Agent, Borrowers and
Guarantor shall provide to Agent (i) certified resolutions properly authorizing
the transactions contemplated hereby and the execution of this Agreement and all
other documents and instruments being executed in connection herewith and (ii)
all other documents and instruments required by Agent, all in form and substance
satisfactory to Agent. Borrowers shall pay any recording and all other expenses
incurred by Agent and Borrowers in connection with the modification of the Loans
and any other transactions contemplated hereby, including, without limitation,
any applicable title or other insurance premiums, survey costs, legal expenses,
recording fees and taxes.
F. Release of Claims. The Borrowers acknowledge and confirm their obligations to
the Lenders for repayment of the Loans and indebtedness evidenced by the Notes
(the “Indebtedness”), and the Guarantor acknowledges and confirms its
obligations to the Agent and the Lenders for the obligations of the Borrowers as
set forth in its Guaranty. The Borrowers and the Guarantor further acknowledge
and represent that they have no defense, counterclaim, offset, cross-complaint,
claim or demand of any kind or nature whatsoever (collectively, the “Loan
Defenses” ) that can be asserted to reduce or eliminate all or any part of their
liability to repay the Indebtedness to the Lenders. To the extent that any such
Loan Defenses exist, and for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, they are hereby fully, forever and irrevocably released.
By their execution below, for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and the Guarantor, for themselves and for their
respective successors, executors, heirs, administrators, and assigns, each
hereby acknowledge and agree that neither the Lenders nor any of their officers,
directors, employees, agents, servants, representatives, attorneys, loan
participants, successors, successors-in-interest, predecessors-in-interest and
assigns (hereinafter referred to collectively as the “Released Parties”) have
interfered with or impaired the acquisition, collection, use, ownership,
disposition, disbursement, leasing or sale of any of the collateral that secures
the Loan (the “Collateral”), and that neither the Borrowers nor the Guarantor
have any claim of any nature whatsoever, at law, in equity or otherwise, against
the Released Parties, or any of them, as a result of any acts or omissions of
the Released Parties, or any of them, under the Loan Documents or in connection
with the Loans or the Collateral prior to and including the date hereof. Each of
the Borrowers and the Guarantor, for themselves and for their respective
successors, executors, heirs, administrators, and assigns, hereby
unconditionally waive and release the Released Parties, and forever discharge
the Released Parties, of and from and against any and all manner of action,
suits, claims, counterclaims, causes of action, offsets, deductions, breach or
breaches, default or defaults, debts, dues, sums of money, accounts, deposits,
damages, expenses, losses, liabilities, costs, expenses, any and all demands
whatsoever and compensation of every kind and nature, past, present, and future,
known or unknown (herein collectively, “Claims”) that the Borrowers, the
Guarantor, or any of the Borrowers’, or any of the Guarantor’s successors,
successors-in-interest, heirs, executors, administrators, or assigns, or any
5

--------------------------------------------------------------------------------



one of them, can or now have or may have at any time hereafter against the
Released Parties, or any of them, by reason of any matter, cause, transaction,
occurrence or omission whatsoever, that happened or has happened on or before
the date of this Agreement, on account of or arising from or that is connected
in any manner whatsoever with the Loans, the Indebtedness, the Collateral, the
Loan Documents, any related documents, or any and all collateral that has served
or is serving as security for the Loans or the Loan Documents, or that is
related to any and all transactions and dealings with among Lenders, the
Borrowers and/or the Guarantor, or any other matter or thing that has occurred
before the signing of the Agreement, known or unknown. Any and all such Claims
are hereby declared to be satisfied and settled, and the Borrowers and the
Guarantor, for themselves and for their respective successors, executors, heirs,
administrators, and assigns, each hereby discharge the Released Parties from any
liability with respect to any and all such Claims.
G. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTION CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
H. Counterparts. This document may be executed in any number of identical
counterparts, each of which for all purposes is deemed an original, and all of
which constitute collectively one (1) document and agreement, but in making
proof of this document, it shall not be necessary to produce or account for more
than one such counterpart, and counterpart pages may be combined into one single
document.
This Agreement is intended to take effect as a sealed instrument.
[Remainder of this page is blank - signature pages follow]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective Responsible Officers effective as of
the day and year first above written.
CONSTRUCTION PARTNERS HOLDINGS, INC.,
WIREGRASS CONSTRUCTION COMPANY, INC.,
a Delaware corporation, formerly known as Construction Partners, Inc.an Alabama
corporation
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
C. W. ROBERTS CONTRACTING, INCORPORATED,
FRED SMITH CONSTRUCTION, INC.,
a Florida corporationa North Carolina corporation
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
EVERETT DYKES GRASSING CO., INC.
FSC II, LLC,
a Georgia corporationa North Carolina limited liability company
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
THE SCRUGGS COMPANY,
CONSTRUCTION PARTNERS, INC.,
a Georgia corporationa Delaware corporation, as a Guarantor
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President



7

--------------------------------------------------------------------------------



BBVA USA,
as Agent, Issuing Bank and a Lender
By: /s/ John Brown
Name: John Brown
Title: Senior Vice President





8